SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1070.1
CAF 11-02194
PRESENT: SCUDDER, P.J., SMITH, CENTRA, GREEN, AND GORSKI, JJ.


IN THE MATTER OF KYRA W.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,         MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

MICHAEL W., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


CHARLES J. GREENBERG, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR KYRA W.


     Appeal from   an order of the Family Court, Erie County (Patricia
A. Maxwell, J.),   entered October 7, 2010 in a proceeding pursuant to
Family Court Act   article 10. The order, inter alia, determined the
subject child to   be abused.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Chelsey B. (___ AD3d ___ [Nov.
18, 2011]).




Entered:   November 18, 2011                      Patricia L. Morgan
                                                  Clerk of the Court